Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Chief Accounting Officer of Capital Group Holdings, Inc. (the “Company”), certifies that, to his knowledge, on the date of this certification: 1. The quarterly report of the Company for the period ending September30, 2009 as filed with the Securities and Exchange Commission on this date (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. July 17, 2012 /s/ Eric Click By: Eric Click Its: Director Secretary Treasurer Chief Financial Officer Chief Operating Officer Principal Accounting Officer
